Citation Nr: 1617269	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  08-14 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from February 1979 to February 1982 and from May 1988 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the VA Regional Office (RO) in Waco, Texas.

The case was remanded in March 2012, March 2014, and July 2015 to obtain treatment records and adequate examinations/medical opinions.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

When the case was previously before the Board, the Veteran's elbow disorder claim was for a bilateral disorder.  In a December 2015 rating decision, the RO granted service connection for left elbow epicondylitis with olecranon bursitis.  Consequently, the Board has recharacterized the issue as set forth on the first page to reflect that only service connection for a right elbow disorder remains on appeal.

The Veteran was scheduled for hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence dated in August 2011.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2015).


FINDINGS OF FACT

1.  The Veteran has right elbow epicondylitis that is as likely as not related to his military service.

2.  The Veteran has not had a heart disorder at any time since filing his claim for compensation.

3.  The Veteran has erectile dysfunction that is as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right elbow epicondylitis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  A heart disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the Board is granting service connection for a right elbow disorder and erectile dysfunction, no further discussion with respect to VA's duties to notify and assist for these issues is necessary.

Regarding the issue of service connection for a heart disorder, the Veteran was notified in letter dated in July 2007 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in April 2014 and December 2015.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are collectively sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., heart disorder) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., heart disorder) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015). 

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Right Elbow Disorder

The Veteran's STRs show no diagnosis of, or treatment for, a right elbow disorder.  His March 1988 enlistment examination for his second period of service revealed clinically normal upper extremities.  In this report of medical history, the Veteran denied all pertinent symptoms, including painful or "trick" elbow.  An August 1997 medical board examination continued to reveal clinically normal upper extremities.  The Veteran reported having swollen or painful joints and painful or "trick" shoulder or elbow; however, the medical history report shows that "shoulder" was circled and no right elbow complaints were made.  The Veteran's May 2006 retirement examination revealed clinically abnormal upper extremities; shoulder complaints were reported.  In his report of medical history, the Veteran did not report any symptoms attributable to his right elbow.  

The Veteran was afforded a VA examination in January 2008.  He was diagnosed with a strain; no opinion regarding the etiology was provided.  He reported having pain while doing push-ups in 2001.

At a VA examination in May 2012, the Veteran was diagnosed with recurrent epicondylitis.  He reported that pain manifested during push-ups for physical training.  The Veteran reported that he believed it first occurred during basic training.  The examiner opined that it was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that they could not find medical evidence that the Veteran had or was treated for a recurrent elbow problem.  The examiner noted that since discharge, the Veteran had not sought medical care for his recurrent elbow condition.

The Veteran was provided a VA examination in April 2014.  No right elbow disorder was diagnosed.  

At a VA examination in December 2015, the Veteran was diagnosed with a left elbow disorder, but no right elbow disorder.  The examiner opined that the Veteran's left elbow disorder had its onset during his second period of active duty.  The rationale was that the Veteran was a good historian and with reliance on his report, his elbow pain had its onset doing push-ups in basic training during his second period of active duty service.  The examiner opined that the current condition was confined to the left elbow and that it was not possible to distinguish between lateral epicondylitis and olecranon bursitis.  The examiner opined that those diagnoses should be regarded as two sides of the same coin.  

Based on a review of the evidence, the Board concludes that service connection for right elbow epicondylitis is warranted.  The Veteran has competently and credibly reported that the onset of his pain began during service.  Post-service evidence, particularly the 2012 examination, shows a diagnosis during this appeal of epicondylitis.  When affording the Veteran the benefit-of-the-doubt, the evidence supports a finding that the diagnosed epicondylitis had its onset during service.

Of particular importance to the Board are the Veteran's competent and credible contentions, the diagnosis of epicondylitis at the May 2012 VA examination, and the opinion of the December 2015 examiner.  Although the December 2015 examiner opined that the Veteran did not have a right elbow disorder, the May 2012 examiner, having had the opportunity to examine and interview the Veteran, rendered a diagnosis of epicondylitis.  The fact that the Veteran was diagnosed with epicondylitis at the 2012 examination, notwithstanding the fact that later examination did not show such diagnosis, is sufficient to support a finding that the Veteran has a current disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  The December 2015 examiner's opinion relates the Veteran's left elbow disability to his military service based on the Veteran's reports of the onset of pain being during service.  Consequently, as the Veteran's reports of pain beginning during service apply equally to his right elbow, the examiner's rationale in support of their positive opinion can also be applied to the diagnosis of epicondylitis of the right elbow in 2012.  As such, when affording the Veteran the benefit-of-the-doubt, the evidence is in favor of service connection for right elbow epicondylitis.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for right elbow epicondylitis is, therefore, granted.

	2.  Heart Disorder

The Veteran's STRs show that he complained of chest pain in December 1989.  The diagnosis was rule out cardiovascular disease.  The Veteran reported having substernal chest pain in January 1990.  The impression was sinus arrhythmias and bradycardia.  He complained of chest pain and shortness of breath in December 1990; an ECG was read to be abnormal and showed marked sinus bradycardia with occasional premature supraventricular complexes.  The Veteran reported having chest pain for three months in January 1991; the record shows that etiology was to be determined.  A stress test that same month was opined to be negative.  Chest X-rays in July 1997 were normal.  The Veteran complained of chest pain in January 1998 and was diagnosed with acute costochondritis.  An ECG in October 1998 showed normal sinus rhythm, while an ECG in July 2005 showed sinus bradycardia.  The Veteran's May 2006 retirement examination revealed a clinically normal heart.  An EKG and chest X-rays were reported to be normal.  In his report of medical history, the Veteran reported having symptoms such as shortness of breath and palpitation, pounding heart or abnormal heartbeat, but denied symptoms such as pain or pressure in the chest and heart trouble or murmur.  There is no indication of a chronic heart disorder being treated or diagnosed during the Veteran's military service.

The Veteran was afforded a VA examination in April 2014.  The examiner opined that the Veteran did not now have or ever have a diagnosis of a heart condition.  No heart disorder was diagnosed.

The Veteran was hospitalized in January 2015 for chest pain.  One of the January 2015 records shows that an echo in September 2014 revealed normal systolic function; a stress test in September 2014 showed findings not suggestive of ischemia/injury, but hypokinesis was noted; and an EKG in February 2014 was equivocal and showed no changes diagnostic for ischemia and no significant arrhythmias.  The Veteran was diagnosed with shortness of breath, etiology unclear.  One record shows that the Veteran did have diastolic dysfunction on recent echo with some evidence of coronary event in the past.  The Veteran was discharged after one night.  No chronic heart disorder was diagnosed.

The Veteran was afforded another VA examination in December 2015.  The examiner opined that the Veteran did not now have and had not ever been diagnosed with a heart condition.  The examiner noted that over the years, the Veteran had registered complaints of non-cardiac chest pain, and had been diagnosed with costochondritis.  The examiner reported that the Veteran explained that when he presented for a prostate biopsy recently and mentioned that he had occasional chest pains and shortness of breath, he was sent to the emergency room and referred for cardiac consultation.  The examiner noted that the Veteran had been thoroughly evaluated diagnostically for chest pains.  

The examiner reported the Veteran's treatment.  The examiner noted that 2014 diagnostics provided incontrovertible evidence that, at the age of 56 years, the Veteran demonstrated no evidence of heart disease.  The examiner opined that sinus bradycardia and occasional premature supraventricular beats might be identified in many normal individuals and did not constitute heart disease.  The examiner reported that an EKG was a snapshot in time of the electronic footprint of the heart.  The examiner noted that the Veteran never showed ischemia or sustained pathological arrhythmia.  The examiner noted that the fact that the Veteran offered subjective complaints of chest pain and thought he might be having a heart attack added nothing to the objective evaluation.  The examiner opined that the evidence was conclusive that the Veteran failed to demonstrate the known and well understood medical hallmarks of either myocardial muscle death or evidence of electrical conduction defects consistent with pathological arrhythmia.  The examiner concluded that there was no objective evidence the Veteran ever had or now had any heart disease as commonly defined in medical practice.

Based on a review of the evidence, the Board concludes that service connection for a heart disorder is denied.  Although the Veteran's STRs and post-service treatment records reflect chest complaints, a chronic heart disorder has not been shown at any time since the claim for service connection.  The overall evidence of record weighs against a finding that the Veteran has a currently diagnosed heart disorder.  

In this case, the Veteran has been afforded two examinations and neither examiner has diagnosed the Veteran with a heart disorder.  His treatment records as discussed by the 2015 examiner fail to show a heart disorder.  As the 2015 VA examiner's opinion was formed after interviewing and examining the Veteran, and includes a well-reasoned rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  Consequently, the evidence fails to support a finding that the Veteran currently has, or has ever had, a heart disorder.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of a heart disorder at any time during the appeal period.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a heart disorder - a disease ascertained by specific medical testing - falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

At no time since the Veteran filed his claim for service connection for a heart disorder in June 2007 has such disability been shown.  See Brammer at 225 (in which the United States Court of Appeals for Veterans Claims (Court) held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain, supra.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a heart disorder is denied.  See 38 U.S.C.A §5107 (West 2014).


	3.  Erectile Dysfunction

The Veteran's STRs show no diagnosis of, or treatment for, erectile dysfunction.  Examinations in March 1988 and August 1997 both revealed a clinically normal genitourinary system.  The Veteran's May 2006 retirement examination showed a clinically abnormal genitourinary system; a left varicocele and right testicular hypertrophy were reported. 

At a January 2008 VA examination, erectile dysfunction was diagnosed.  The examiner opined that it was likely that the Veteran had erectile dysfunction during his service time.  

The Veteran was provided a VA examination in June 2010.  He reported having erectile dysfunction for the last five or six years.  The examiner opined that the Veteran's current erectile dysfunction was less likely than not related to his service-connected anal fistula and fissure with impairment of sphincter control.   

The Veteran was again diagnosed with erectile dysfunction at a May 2012 VA examination.  The date of diagnosis was reported to be 1998.  The examiner opined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran was not evaluated medically in service or after for erectile dysfunction, nor was it noted in his STRs in any other fashion.  

A May 2014 VA examination continues to show a diagnosis of erectile dysfunction.  The examiner opined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's history related to some lack of erection and there was no evidence of it in service or after service.

The Veteran was provided another examination in December 2015.  He was diagnosed with erectile dysfunction.  The examiner noted that the Veteran had never described inability to achieve erection sufficient for penetration and ejaculation.  The examiner reported that the Veteran's subjective physical complaint was and continued to be a decreased quality of his achieved erections.  The examiner noted that it was solely his subjective report that supported the diagnosis and an onset as early as 1998.  The examiner reported that erectile dysfunction was frequently a diagnosis made based upon subjective report and was rarely documented by objective diagnostic procedures.  The examiner observed that the Veteran had never been treated and had not been prescribed medication to aid in his erectile function.  The examiner noted that, even now, the Veteran asserted that his erections were sufficiently developed to achieve penetration and ejaculation without medication.  The examiner opined that since it was customary in the practice of medicine to make the diagnosis of erectile dysfunction based on subjective report, one must accept the diagnosis in this case.  The examiner further opined that it was at least as likely as not incurred in the Veteran's second period of active military service.  The examiner opined that the best available evidence set the onset in 2004.

Based on a review of the evidence, the Board concludes that service connection for erectile dysfunction is warranted.  The Veteran has competently and credibly reported that the onset of his erectile dysfunction began during service.  The VA examinations all show a current diagnosis of erectile dysfunction.  When affording the Veteran the benefit-of-the-doubt, the evidence supports a finding that the diagnosed erectile dysfunction had its onset during service.

Of particular importance to the Board are the Veteran's competent and credible contentions and the opinions of the 2008 and 2015 examiners.  Both of those examiners opined that the Veteran's erectile dysfunction began during his military service.  The December 2015 examiner also included a detailed rationale.  Consequently, as that opinion was formed after interviewing and examining the Veteran, and is supported by a well-reasoned rationale, the Board accords it great probative value.  See Nieves-Rodriguez, 22 Vet. App. 295.  

The Board acknowledges the negative nexus opinions from the 2012 and 2014 examiners.  However, the Board accords these opinions less probative value than the positive opinions.  Both of the negative opinions relied, in part, on the absence of documentation in the Veteran's STRs.  As such, the opinions disregard the Veteran's competent and credible contentions that he had erectile dysfunction during service.  Therefore, as those opinions did not address the Veteran's reports, unlike the positive 2008 and 2015 opinions, the Board finds that such opinions lack probative value.  As such, in light of the Veteran's reports, and the positive nexus opinions, the evidence is in favor of service connection for erectile dysfunction.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for erectile dysfunction is, therefore, granted.


ORDER

Entitlement to service connection for right elbow epicondylitis is granted.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for erectile dysfunction is granted.  



____________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


